EXHIBIT 10.2

WARRANT

THIS WARRANT (THE “WARRANT”) IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS
OF A WARRANT PURCHASE AGREEMENT (THE “AGREEMENT”) BETWEEN BIOJECT MEDICAL
TECHNOLOGIES INC. (THE “COMPANY”) AND THE INITIAL WARRANT HOLDER.  A COPY OF
SUCH AGREEMENT IS ON FILE AT THE OFFICE OF THE  CORPORATE SECRETARY OF THE
COMPANY.  THIS SECURITY WAS SOLD IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE 
OFFERED OR SOLD ONLY IF REGISTERED UNDER THE SECURITIES ACT OR IF AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

Company:

 

Bioject Medical Technologies, Inc., an Oregon corporation (BJCT: NASDAQ)

Number of Shares:

 

71,429

Class of Shares:

 

Common, no par value

Exchange Price:

 

$1.40

Issue Date:

 

August 31, 2007

Expiration Date:

 

August 30, 2014

 

The term “Holder” shall initially refer to Partners for Growth, L.P., a Delaware
limited partnership, which is the initial holder of this Warrant and shall
further refer to any subsequent permitted holder of this Warrant from time to
time.

The Holder is subject to certain restrictions as set forth in the Agreement.

The Company does hereby certify and agree that, for the agreed sum of $873.00
and for other good and valuable consideration, the Holder, or its permitted
successors and assigns, hereby is entitled to exchange this Warrant from Bioject
Medical Technologies, Inc. (the “Company”) for Seventy-One Thousand Four Hundred
Twenty-Nine (71,429) duly authorized, validly issued, fully paid and
non-assessable shares of its Common Stock, no par value, upon the terms and
subject to the provisions of this Warrant. The shares of Common Stock issuable
upon exchange of this Warrant are referred to herein as the “Warrant Stock,” and
the Warrant and the Warrant Stock are sometimes together referred to as the
“Securities.”

Section 1.                          Term, Price and Exchange of Warrant.

1.1                 Term of Warrant. This Warrant shall be exchangeable for a
period of seven (7) years after the date hereof (hereinafter referred to as the
“Expiration Date”).

1.2                 Exchange Price.  The price per share at which the Warrant
Stock is issuable upon exchange of this Warrant shall be One Dollar and Forty
Cents ($1.40), subject to adjustment from time to time as set forth herein (the
“Exchange Price”).

1.3                 Exchange of Warrant.

(a)                  This Warrant may be exchanged or converted, in whole or in
part, upon surrender to the Company at its then principal offices in the United
States of this Warrant to be exchanged, together with the form of election to
exchange attached hereto as Exhibit A duly completed and executed, and upon
payment to the Company of the Exchange Price for the number of shares of Warrant
Stock in respect of which this Warrant is then being exchanged.

(b)                 Payment of the aggregate Exchange Price may be made (i) in
cash or by cashier’s or bank check or (ii) by converting this Warrant through a
Cashless Exchange (as defined herein).  Upon a


--------------------------------------------------------------------------------


“Cashless Exchange” the Holder shall receive Warrant Stock on a net basis such
that, without the payment of any funds, the Holder shall surrender this Warrant
in exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:

 

Y * (A-B)

X

=

 

 

 

 

A

 

Where

X

=

 

the number of shares of Warrant Stock to be issued to Holder.

Y

=

 

the number of shares of Warrant Stock to be exchanged under this Warrant

A

=

 

the Fair Market Value of one share of Common Stock.

B

=

 

the Exchange Price (as adjusted to the date of such calculations).

 

(c)                  For purposes of this Warrant, the “Fair Market Value” of
one share of Warrant Stock shall be (i) if the Company’s common stock (the
“Common Stock”) is or becomes listed on a national stock exchange or the Nasdaq
SmallCap Market, the product of (A) the highest closing sale price reported on
such exchange or market for the 90-day period prior to the earlier of the day
Holder delivers its Election of Exchange to the Company or the date of
determination of Fair Market Value and (B) the number of shares of Common Stock
into which a share of Warrant Stock is convertible at the time of such exchange,
or (ii) if the Common Stock is traded over-the-counter, the product of (A) the
highest closing bid price for the Common Stock over the 90-day period
immediately prior to the earlier of the day Holder delivers its Election of
Exchange to the Company or the date of determination of Fair Market Value and
(B) the number of shares of Common Stock into which one share of Warrant Stock
is convertible at the time of such exchange.  If the Common Stock is not traded
as contemplated in clauses (i) or (ii), above, the Fair Market Value of the
Company’s Warrant Stock shall be the price per share which the Company could
obtain from a willing buyer for shares of Warrant Stock sold by the Company from
its authorized but unissued shares, as the Board of Directors of the Company
shall determine in its reasonable good faith judgment.  In the event that Holder
elects to convert the Warrant Stock through Cashless Exchange in connection with
a transaction in which the Warrant Stock is converted into or exchanged for
another security, Holder may effect a Cashless Exchange directly into such other
security.  Notwithstanding the right of the Holder to effect a Cashless
Exchange, the Company may require Holder to exchange this Warrant for cash if
the Warrant Stock is registered under the Securities Act of 1933, may be traded
by Holder without restriction under SEC rules and regulations and applicable law
and such freely-tradable Common Stock issuable upon exchange of this Warrant is
delivered within three (3) Business Days of Holder’s exchange.

(d)                 Subject to Section 2 hereof, upon surrender of this Warrant,
and the duly completed and executed form of election to exchange, and payment of
the Exchange Price or conversion of this Warrant through Cashless Exchange, the
Company shall issue and deliver within three (3) business days to the Holder or
such other person as the Holder may designate in writing a certificate or
certificates for the number of shares of Warrant Stock so purchased upon the
exchange or conversion of this Warrant. Such certificate or certificates shall
be deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a holder of record of such Warrant Stock as of
the date of the surrender of this Warrant, and the duly completed and executed
form of election to exchange, and payment of the Exchange Price or conversion of
this Warrant through Cashless Exchange; provided, that if the date of surrender
of this Warrant and payment of the Exchange Price is not a business day, the
certificates for the Warrant Stock shall be issued as of the next business day
(whether before or after the Expiration Date), and, until such date, the Company
shall be under no duty to cause to be delivered any certificate for such Warrant
Stock or for shares of such other class of capital stock.  If this Warrant is
exchanged or converted in part, a new warrant of the same tenor and for the
number of shares of Warrant Stock not exchanged or converted shall be executed
by the Company.

2


--------------------------------------------------------------------------------


1.4                 Fractional Interests. The Company shall not be required to
issue fractions of shares of Warrant Stock upon the exchange of this Warrant. 
If any fraction of a share of Common Stock would be issuable upon the exchange
of this Warrant (or any portion thereof), the Company shall purchase such
fraction for an amount in cash equal to the same fraction of the last  reported
sale price of the Common Stock on the NASDAQ National Market System or any other
national securities exchange or market on which the Common Stock is then listed
or traded.

1.5                 Automatic Exchange upon Expiration.  In the event that, upon
the Expiration Date, the fair market value of one share of Common Stock (or
other security issuable upon the exchange hereof) as determined in accordance
with Section 1.3 above is greater than the Exchange Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be converted pursuant to Section 1.2 above as to all Warrant Stock (or such
other securities) for which it shall not previously have been exchanged or
converted, and the Company shall promptly deliver a certificate representing the
Warrant Stock (or such other securities) issued upon such conversion to the
Holder.

Section 2.                          Exchange and Transfer of Warrant.

(a)                  This Warrant may be transferred, in whole or in part,
without restriction, subject to (i) the Holder’s delivery of an opinion of
counsel in customary form that such transfer is in compliance with applicable
securities laws and (ii) the transferee holder of the new Warrant assumes in
writing the obligations of the Holder set forth in the Agreement.  A transfer
may be registered with the Company by submission to it of this Warrant, together
with the annexed Assignment Form attached hereto as Exhibit B duly completed and
executed. After the Company’s receipt of this Warrant and the Assignment Form so
completed and executed, the Company will issue and deliver to the transferee a
new warrant (representing the portion of this Warrant so transferred) at the
same Exchange Price per share and otherwise having the same terms and provisions
as this Warrant, which the Company will register in the new holder’s name.  In
the event of a partial transfer of this Warrant, the Company shall concurrently
issue and deliver to the transferring holder a new warrant that entitles the
transferring holder to purchase the balance of this Warrant not so transferred
and that otherwise is upon the same terms and conditions as this Warrant.  Upon
the due delivery of this Warrant for transfer, the transferee holder shall be
deemed for all purposes to have become the holder of the new warrant issued for
the portion of this Warrant so transferred, effective immediately prior to the
close of business on the date of such delivery, irrespective of the date of
actual delivery of the new warrant representing the portion of this Warrant so
transferred.

(b)                 In the event of the loss, theft or destruction of this
Warrant, the Company shall execute and deliver an identical new warrant to the
Holder in substitution therefor upon the Company’s receipt of (i) evidence
reasonably satisfactory to the Company of such event and (ii) if requested by
the Company, an indemnity agreement reasonably satisfactory in form and
substance to the Company.  In the event of the mutilation of or other damage to
the Warrant, the Company shall execute and deliver an identical new warrant to
the Holder in substitution therefor upon the Company’s receipt of the mutilated
or damaged warrant.

(c)                  The Company shall pay all costs and expenses incurred in
connection with the exercise, exchange, transfer or replacement of this Warrant,
including, without limitation, the costs of preparation, execution and delivery
of a new warrant and of share certificates representing all Warrant Stock;
provided, that the Holder shall pay all stamp and other transfer taxes payable
in connection with the transfer or replacement of this Warrant.

Section 3.                          Certain Covenants.

(a)                  The Company shall at all times reserve for issuance and
keep available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exchange of this Warrant, such number of shares of
Common Stock as shall from time to time be sufficient therefor.

(b)                 The Company will not, by amendment of its Articles of
Incorporation or Bylaws or through reorganization, consolidation, merger,
amalgamation, sale of assets or otherwise, avoid or seek to avoid the

3


--------------------------------------------------------------------------------


observance or performance of any of the terms of this Warrant.  Without limiting
the foregoing, the Company (i) will not increase the par value of any shares
receivable upon the exchange of this Warrant above the amount payable therefor
upon such exchange and (ii) will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares upon the exchange of this Warrant.

Section 4.                          Adjustments to Exchange Price and Number of
Shares of Warrant Stock.

4.1                 Adjustments. In order to prevent dilution of the rights
granted hereunder, the Exchange Price shall be subject to adjustment from time
to time in accordance with this Section 4. Upon each adjustment of the Exchange
Price pursuant to this Section 4, the Holder shall thereafter be entitled to
acquire upon exchange, at the Exchange Price resulting from such adjustment, the
number of shares of Common Stock of the Company obtainable by multiplying the
Exchange Price in effect immediately prior to such adjustment by the number of
shares of Common Stock acquirable immediately prior to such adjustment and
dividing the product thereof by the new Exchange Price resulting from such
adjustment.

4.2                 Subdivisions, Combinations and Share Dividends. If the
Company shall at any time subdivide by split-up or otherwise, its outstanding
Common Stock into a greater number of shares, or issue additional Common Stock
as a dividend, bonus issue or otherwise with respect to any Common Stock, the
Exchange Price in effect immediately prior to such subdivision or share dividend
or bonus issue shall be proportionately reduced. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Exchange Price in effect immediately prior to such combination
shall be proportionately increased.

4.3.              Reorganization, Reclassification, Consolidation, Merger or
Sale of Assets. If any capital reorganization or reclassification of the Common
Stock, or consolidation, amalgamation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive shares, securities, cash or other property with respect
to or in exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, amalgamation, merger or sale, lawful and
adequate provision shall be made whereby the Holder shall have the right to
acquire and receive upon exchange of this Warrant (or at the option of the
Holder, shall have the right to receive a new and equivalent Warrant for) such
shares, securities, cash or other property issuable or payable (as part of the
reorganization, reclassification, consolidation, amalgamation, merger or sale)
with respect to or in exchange for such number of outstanding shares of Common
Stock as would have been received upon exchange of this Warrant at the Exchange
Price then in effect. The Company will not effect any such consolidation,
amalgamation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument the obligation to deliver such shares, securities or
assets that the Holder may be entitled to purchase in accordance with the
foregoing provisions.  If a purchase, tender or exchange offer is made to and
accepted by the holders of more than 50% of the outstanding Common Stock of the
Company, the Company shall not effect any consolidation, amalgamation, merger or
sale with the person having made such offer or with any Affiliate of such
person, unless prior to the consummation of such consolidation, merger or sale
the Holder shall have been given a reasonable opportunity to then elect to
receive upon the exchange of this Warrant either the shares, securities or
assets then issuable with respect to the Common Stock of the Company or the
shares, securities or assets, or the equivalent, issued to previous holders of
the Common Stock in accordance with such offer. For purposes hereof the term
“Affiliate” with respect to any given person shall mean any person controlling,
controlled by or under common control with the given person.

4.4.              Notices of Record Date, Etc.  In the event that:

(1)                          declare or propose to declare any dividend upon its
capital stock, whether payable in cash, property, stock or other securities and
whether or not a regular cash dividend, or

4


--------------------------------------------------------------------------------


(2)                          offer for sale any additional shares of any class
or series of the Company’s capital stock or securities exchangeable for or
convertible into such capital stock to the holders of such class or series,
generally, or

(3)                          effect or approve any reclassification, exchange,
substitution or recapitalization of the capital stock of the Company, including
any subdivision or combination of its outstanding capital stock, or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation,  or to liquidate, dissolve or wind up
(including an assignment for the benefit of creditors), or

(4)                          offer holders of registration rights the
opportunity to participate in any public offering of the Company’s securities,

then, in connection with such event, the Company shall give to Holder:

(i) at least ten (10) days prior written notice of the date on which the books
of the Company shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and

(ii) in the case of the matters referred to in (3) above, at least ten (10) days
prior written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause (i) shall also specify, in the case of any
such dividend, the date on which the holders of capital stock shall be entitled
thereto and the terms of such dividend, and such notice in accordance with this
clause (ii) shall also specify the date on which the holders of capital stock
shall be entitled to exchange their capital stock for securities or other
property deliverable upon such reorganization, reclassification, exchange,
substitution, consolidation, merger or sale, as the case may be, and the terms
of such exchange. Each such written notice shall be given by first class mail,
postage prepaid, addressed to the holder of this Warrant at the address of
Holder; and

(iii)  in the case of the matter referred to in (4) above, the same notice as is
given or required to be given to the holders of such registration rights.

4.5.              Adjustment by Board of Directors. If any event occurs as to
which, in the opinion of the Board of Directors of the Company, the provisions
of this Section 4 are not strictly applicable or if strictly applicable would
not fairly protect the rights of the Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
an adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights, but in no event
shall any adjustment have the effect of increasing the Exchange Price as
otherwise determined pursuant to any of the provisions of this Section 4, except
in the case of a combination of shares of a type contemplated in Section 4.2 and
then in no event to an amount larger than the Exchange Price as adjusted
pursuant to Section 4.2.

4.6.              Officers’ Statement as to Adjustments. Whenever the Exchange
Price and/or number of shares of Warrant Stock subject to the Warrant is
required to be adjusted as provided in Section 4, the Company shall forthwith
file at each office designated for the exchange of this Warrant a statement,
signed by the Chief Executive Officer, Chief Financial Officer or any Managing
Director of the Company, showing in reasonable detail the facts requiring such
adjustment, the Exchange Price and number of issuable shares that will be
effective after such adjustment; provided, however, such statement shall not be
required to the extent the information requested in this Section 4.6 is
available through the Company’s reports filed with the Securities and Exchange
Commission. If the information described in this Section 4.6 is readily
available through the Company’s reports filed with the Securities and Exchange
Commission, the Company shall not be required to provide a separate notice of
adjustment to the Holder; provided, however, if such information is not readily
available through the Company’s reports filed with the Securities Exchange
Commission and made public, the Company shall cause a notice setting forth any
such adjustments to be sent by mail, first class, postage prepaid, to the record
Holder of this Warrant at its address appearing herein.  If such notice relates
to an adjustment resulting from an event referred to in Section 4.3, such

5


--------------------------------------------------------------------------------


notice shall be included as part of the notice required to be mailed or
published under the provisions of Section 4.3.

4.7                 Issue of Securities other than Common Stock.  In the event
that at any time, as a result of any adjustment made pursuant to Section 4, the
Holder thereafter shall become entitled to receive any shares of the Company,
other than Common Stock, thereafter the number of such other shares so
receivable upon exchange of this Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in Section 4.

Section 5.                          Rights and Obligations of the Warrant
Holder.

This Warrant shall not entitle the Holder to any rights of a holder of Common
Stock in the Company.  The Holder shall have the specific “piggyback”
registration rights set forth in Exhibit C attached hereto and made a part
hereof.  Capitalized terms not otherwise defined in Exhibit C shall have the
meanings set forth herein.

Section 6.                          Restrictive Stock Legend.

This Warrant and the Warrant Stock have not been registered under any securities
laws.  Accordingly, any share certificates issued pursuant to the exchange of
this Warrant shall (until receipt of an opinion of counsel in customary form
that such legend is no longer necessary) bear the following legend:

THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXCHANGE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OF
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

Section 7.                          Notices.

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:

if to Holder, at

Partners for Growth, L.P.

180 Pacific Avenue

San Francisco, California 94111

Attention:  Lorraine Nield

Fax:  (415) 781-0510

lorraine@pfgrowth.com

with a copy to

Benjamin Greenspan, Esq.

620 Laguna Road

Mill Valley, CA 94941

Fax: (415) 358-4780

6


--------------------------------------------------------------------------------


Email: bg2@greenspan.org

or

if to the Company, at

Bioject Medical Technologies Inc.

Attn:  Chris Farrell

20245 S.W. 95th Ave.

Tualatin, OR   97062

Phone: 503. 692.8001

Fax: 503.692.6698

Email: cfarrell@bioject.com

with a copy to:

Stoel Rives, LLP

Attn:  Todd A. Bauman

900 SW 5th Avenue

Suite 2600

Portland, OR 97204

(503) 294-9812 Direct

(503) 220-2480 Fax

tabauman@stoel.com

Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.

Section 8.                          Amendments and Waivers.

This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

7


--------------------------------------------------------------------------------


Section 9.                          Applicable Law; Severability.

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Oregon.  If any one or more of the provisions contained
in this Warrant, or any application of any provision thereof, shall be invalid,
illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.

Section 10.                   Construction.

The terms of the Warrant Purchase Agreement to which this Warrant is attached as
Exhibit 1 are incorporated by reference herein. Terms used but not defined
herein have the meaning set forth in the Warrant Purchase Agreement.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.

COMPANY:

Bioject Medical Technologies Inc.

By:

/s/ Jerald S. Cobbs

 

 

Name: Jerald S. Cobbs

 

Title: Chairman and Interim President and Chief Executive Officer

 

ACKNOWLEDGED AND AGREED:

HOLDER:

Partners for Growth, L.P.

By:

/s/ Andrew Kahn

 

 

Andrew Kahn

 

Manager of

 

Partners for Growth, LLC,

 

Its General Partner

 

Signature Page Bioject – PFG Warrant


--------------------------------------------------------------------------------


Exhibit A

To:                              Bioject Medical Technologies Inc.

ELECTION TO EXCHANGE

1.                                       The undersigned hereby exchanges its
right to subscribe for and purchase                            fully paid,
validly issued and nonassessable Shares covered by the attached Warrant and
tenders payment herewith in the amount of $                       in accordance
with the terms thereof.

1.                                       The undersigned hereby elects to
convert the attached Warrant into fully paid, validly issued and nonassessable
Shares by Cashless Exchange in the manner specified in Section 1.3 of the
attached Warrant. This conversion is exchanged with respect to
                       of shares.

[Strike the paragraph above that does not apply.]

, and requests that certificates for such shares be issued in the name of, and
delivered to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

    [Holder]

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Exhibit B

ASSIGNMENT FORM

To:                              Bioject Medical Technologies Inc.

The undersigned hereby assigns and transfers this Warrant to

 

(Insert assignee’s social security or tax identification number)

 

 

 

(Print or type assignee’s name, address and postal code)

 

 

 

 

 

 

 

and irrevocably appoints
                                                                              
to transfer this Warrant on the books of the Company.

Date:

 

Partners For Growth, L.P.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

, Manager of

 

Partners for Growth, LLC, Its General Partner

 


--------------------------------------------------------------------------------


EXHIBIT C

PIGGYBACK REGISTRATION RIGHTS

1.          PIGGYBACK REGISTRATION RIGHTS.

1.1                 Piggyback Rights. If (but without any obligation to do so)
the Company proposes to register any of its equity securities under the United
States Securities Act of 1933 (the “Act”) in connection with the public offering
of such shares (other than (i) a registration relating solely to the sale of
securities to participants in a Company equity option or stock incentive or
share rights or share purchase plan, (ii) a registration relating to a corporate
reorganization or other transaction under Rule 145 of the Act, or (iii) a
registration relating to the offer and sale of debt securities, (iv) a
registration on any registration form that does not permit secondary sales, or
(v) a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Warrant Stock), the Company shall, at such time,
promptly give the Holder written notice of such registration. Upon the written
request of the Holder given within ten (10) business days after mailing of such
notice by the Company, the Company shall, subject to the provisions of Section
1.4 of this Exhibit C, use all commercially reasonable efforts to cause a
registration statement to become effective, which includes all of the Warrant
Stock that the Holder requests to be registered by such notice and for which the
Holder (or its individual members) is then the shareholder of record (or would
be the shareholder of record upon the exchange of its Warrant).

1.2                 Right to Terminate Registration. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 1 prior to the effectiveness of such registration whether or not the
Holder has elected to include securities in such registration.

1.3                 Expenses of Registration. All expenses other than
underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to this Section, including
without limitation all registration, filing and qualification fees (including
Blue Sky fees), printers’ and accounting fees, and fees and disbursements of
counsel for the Company and the reasonable fees and disbursements for one
counsel for the Holder shall be borne by the Company (which shall not exceed
$2,000). Any fees or disbursements of counsel for the Holder (other than the
single counsel referenced above) shall be borne by the Holder.

1.4                 Underwriting Requirements. In connection with any offering
involving an underwriting of Common Stock of the Company, the Company shall not
be required under this Section to include any of the Warrant Stock in such
underwriting unless the Holder accepts the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with an underwriter or underwriters selected by the
Company. If the total amount of securities, including Warrant Stock, requested
by shareholders or other securities holders to be included in such offering
exceeds the amount of securities sold other than by the Company that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Warrant Stock, that the
underwriters determine in their sole discretion will not  jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
selling shareholders, including Holder, according to the total amount of
securities entitled to be included therein owned by each selling shareholder or
in such other proportions as may be mutually agreed to by such selling
shareholders).

1.5                 Information from the Holder. It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 1 with respect to the Warrant Stock that the Holder shall furnish to the
Company such information regarding itself and its individual members, the
Warrant Stock held by Holder or its members, and the intended method of
disposition of such securities as shall be reasonably required to effect the
registration of the Warrant Stock.


--------------------------------------------------------------------------------


1.6                 No Delay of Registration. The Holder shall not have any
right to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.

2.          INDEMNIFICATION

In the event any shares of Warrant Stock are included in a registration
statement under Section 1 of this Exhibit C:

2.1                 The Company Indemnity. To the extent permitted by law, the
Company will indemnify, defend and hold harmless the Holder, its partners or
officers, directors, shareholders, legal counsel and accountants for the Holder,
any underwriter (as defined in the Act) for the Holder and each person, if any,
who controls the Holder or underwriter, within the meaning of the Securities Act
or the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (each an
“Indemnified Person”), against any losses, claims, damages or liabilities (joint
or several) to which they may become subject under the Securities Act, the
Exchange Act or any state securities laws, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities laws or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities laws in connection with such registration; and the Company
will reimburse each  Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action as such expenses are incurred;
provided however that the indemnity agreement contained in this Section 2.1
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action to the extent that it arises out of or is based upon a Violation that
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any Indemnified
Person; provided further, however, that the  foregoing indemnity agreement with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Person from whom the person asserting any such losses, claims,
damages or liabilities purchased Warrant Stock in the offering, if a copy of the
prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) was not sent or given by or on behalf of
such Indemnified Person to such person, if required by law so to have been
delivered, at or prior to the written confirmation of the sale of the shares to
such person, and if the prospectus (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage or liability.

2.2                 Holder Indemnity. To the extent permitted by law, the Holder
will defend and hold harmless the Company, each of its directors, each of its
officers, each of its partners, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter, any other shareholder selling securities in such
registration statement and any controlling person of any such  underwriter or
other shareholder, against any losses, claims, damages or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or any state securities laws, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation (but excluding clause (iii) of the definition
thereof), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by the Holder expressly for use in connection with such registration;
and the Holder will reimburse any person intended to be indemnified pursuant to
this Section 2.2 for any legal or other expenses reasonably incurred by such
person in connection with investigating or defending any such loss, claim,
damage, liability or action; provided however that the indemnity agreement
contained in this Section 2.2 shall not apply to amounts paid in settlement of
any such


--------------------------------------------------------------------------------


loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld).

2.3                 Prompt Notice Required. Promptly after receipt by an
indemnified party under this Section 2 of actual knowledge of the commencement
of any action (including any governmental action), such indemnified party will,
if a claim in respect thereof is to be made against any indemnifying party under
this Section 2, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires,  jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided however that
an indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 2 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.3.

2.4                 Alternative Relief. If the indemnification provided for in
this Section 2 is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, liability, claim, damage or
expense referred to herein, then the indemnifying party, in lieu of indemnifying
such indemnified party hereunder, shall contribute to the amount paid or payable
by such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
and the relative benefits received by the indemnifying party on the one hand and
of the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations, provided that no person
guilty of fraud shall be entitled to contribution. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.  The relative benefits received by the
indemnifying party and the indemnified party shall be determined by reference to
the net proceeds and underwriting discounts and commissions from the offering
received by each such party.

2.5                 Underwriting Agreement. Notwithstanding the foregoing, to
the extent that the provisions on indemnification and contribution contained in
the underwriting agreement entered into in connection with the underwritten
public offering are in conflict with the foregoing provisions of this Section 2,
the provisions in the underwriting agreement shall control.

2.6                 Survival. The obligations of the Company and the Holder
under this Section 2 shall survive the completion of any offering of the Warrant
Stock in a registration statement under Section 1 of this Exhibit C.

3.          ASSIGNMENT

The rights to cause the Company to register Warrant Stock pursuant to Section 1
of this  Exhibit C may be assigned (but only with all related obligations) by
Holder to  a transferee or assignee of such securities provided; (a) the Company
is, within a reasonable time after such transfer, furnished with written notice
of  the name and address of such transferee or assignee and the securities with 
respect to which such registration rights are being assigned and (b) such 
transferee or assignee agrees in writing to be bound by and subject to the 
terms and conditions of the Agreement.


--------------------------------------------------------------------------------


4.          TERMINATION OF REGISTRATION RIGHTS

The Holder shall not be entitled to exercise any right provided for in Section 1
of this Exhibit C after such time at which all Warrant Stock of the relevant
holder can be sold in any three (3) month period without registration in
compliance with Rule 144 of the Act.


--------------------------------------------------------------------------------